  THE FOLLOWING ORDER
  IS APPROVED AND ENTERED
  AS THE ORDER OF THIS COURT:

  DATED: November 21, 2019
                                                            Beth E. Hanan
                                                            United States Bankruptcy Judge

                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF WISCONSIN
In Re: Barbara Holzmann,                                          Chapter 13 Bankruptcy
                 Debtor.                                          Case No. 15-30250-beh
                              ORDER DENYING TRUSTEE’S MOTION TO DISMISS

The Chapter 13 Trustee represents that the Trustee and the Debtor, through counsel, have agreed that the
Trustee's Motion to Dismiss may be denied based on the following terms:

          1. The Debtor shall pay $3,800.00 monthly, or such other amount as specified under the terms
             of any subsequent Chapter 13 plan confirmed by this Court, to be mailed to the Office of the
             Chapter 13 Trustee at P. O. Box 730, Memphis, TN 38101-0730 on or before the last day of
             each month, commencing with December 2019.

          2. Should the Debtor fail to mail the equivalent of one monthly payment through and including
             May 2020, as provided above, the Trustee may submit a Certification of Default and an Order
             Dismissing Case without further notice or hearing.

          3. If the Debtor pays the Trustee directly rather than through an employer and the Trustee
             receives the Debtor's payment on or before the 10th day of the month following the month for
             which such payment was due, the Trustee will consider the payment to have been made timely.
             If the Trustee receives such payment after the 10th day of the month following the month for
             which such payment was due and the postmark date is after the last day of such month, the
             Debtor must prove that the payment was mailed on or before the last day of the month for
             which it was due.


IT IS THEREFORE ORDERED THAT:

Based on and subject to these agreed terms, the Motion to Dismiss is denied.
                                                       #####




Prepared by:
Sandra M. Baner, Staff Attorney
Office of the Chapter 13 Trustee
P.O. Box 510920
Milwaukee, WI 53203
T: (414) 271-3943
F: (414) 271-9344        Case      15-30250-beh   Doc 139   Filed 11/21/19     Page 1 of 1
